Exhibit 10.2


Execution Version


AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
is dated as of May 4, 2016 (this “Amendment”), among AMERESCO, INC. (the
“Borrower”), THE GUARANTORS PARTY HERETO (the "Guarantors" and collectively with
the Borrower, the "Loan Parties"), THE LENDERS PARTY HERETO (the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent (the “Agent”).
WHEREAS, the Loan Parties, the Lenders, and the Agent are parties to that
certain Third Amended and Restated Credit and Security Agreement dated as of
June 30, 2015, as heretofore amended, among the Borrower, the Guarantors, the
Lenders, and the Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, the Loan Parties, the Agent and the Lenders wish to revise certain
provisions of the Credit Agreement, as described herein;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows:
1.Capitalized Terms. Except as otherwise expressly defined herein, all
capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.
2.    Amendment to Credit Agreement.
(a)    The definition of Pro Form Basis and Pro Forma Effect in Section 1.1 is
hereby deleted and replaced with the following:
“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business, for any Acquisition or
for any Junior Restricted Payment, whether actual or proposed, for purposes of
determining compliance with the financial covenants set forth in Section 9.10,
and with respect to a Junior Restricted Payment pursuant to Section 9.6(d), each
such transaction or proposed transaction shall be deemed to have occurred on and
as of the first day of the relevant period, and the following pro forma
adjustments shall be made:
(a)    in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Core Ameresco Companies for such period;
(b)    in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Core Ameresco Companies for such period;


AM 57775265.2

--------------------------------------------------------------------------------




(c)    interest accrued during the relevant period on, and the principal of, any
Indebtedness repaid or to be repaid or refinanced in such transaction shall be
excluded from the results of the Core Ameresco Companies for such period; and
(d)    any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable period, and interest thereon shall be deemed to have accrued from
such day on such Indebtedness at the applicable rates provided therefor (and in
the case of interest that does or would accrue at a formula or floating rate, at
the rate in effect at the time of determination) and shall be included in the
results of the Core Ameresco Companies for such period.
(b)    Section 9.6 of the Credit Agreement is hereby deleted and replaced with
the following:
9.6    Restricted Junior Payments. The Loan Parties will not declare or make any
Restricted Junior Payment at any time; provided, however, that
(a)    any Subsidiary of any Core Ameresco Company may make Restricted Junior
Payments to such Core Ameresco Company and any Subsidiary of the Borrower may
make Restricted Junior Payments to the Borrower;
(b)    so long as no Default or Event of Default has occurred and is continuing
and no Default or Event of Default shall be caused thereby, the Borrower may
redeem or purchase the capital stock or Equity Rights of any employee, officer
or director of any Loan Party for aggregate cash consideration not to exceed
$1,000,000 in any fiscal year;
(c)    so long as no Default or Event of Default shall have occurred and be
continuing and no Default or Event of Default shall be caused thereby, the
Borrower may declare and pay cash dividends, provided, that (i) such payments
shall be made only during the period commencing not earlier than 10 days after
and ending not later than 90 days after, the date of delivery of the quarterly
financial statements for the previous fiscal quarter required to be delivered by
the Loan Parties pursuant to Section 8.1(a) or 8.1(b) hereof, together with the
Compliance Certificate required to be delivered pursuant to Section 8.1(c)
hereof, and (ii) the Loan Parties shall have delivered to the Agent evidence
that after giving effect to such payment, the Loan Parties (A) would have been
in compliance with the financial covenants set forth in Section 9.10 for the
period of four fiscal quarters ended immediately before such payment if such
payment had been made during such four fiscal quarters, and (B) shall be in
projected pro-forma compliance with the financial covenants set forth in Section
9.10 hereof for the period of four fiscal quarters occurring immediately after
such payment;
(d)    the Borrower may make repurchases of its Equity Interests in an aggregate
amount under this paragraph (d) up to $10,000,000 so long as immediately before
and immediately after such repurchase on a Pro Forma Basis, incorporating such
pro-forma assumptions as are satisfactory to the Agent in its reasonable
discretion, (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) (A) the Loan Parties shall be in compliance with the
financial covenant set forth in Section 9.10(b), (B) the Core


2



--------------------------------------------------------------------------------




Leverage Ratio shall not exceed 1.5 to 1.00, and (C) the sum of unrestricted
cash plus the amount of the Revolving Commitment available to be borrowed under
Section 2.1 shall not be less than $25,0000,000; and
(e) so long as no Default under Section 10.1(a)(ii) or Event of Default shall
have occurred and be continuing and no Event of Default shall be caused thereby,
the Loan Parties may make regularly scheduled payments of interest but no
principal in respect of Subordinated Indebtedness on the dates and in the
amounts set forth in the applicable Subordinated Debt Documents.
3.    Confirmation of Guaranty by Guarantors. Each Guarantor hereby confirms and
agrees that all indebtedness, obligations or liability of the Borrower under the
Credit Agreement as amended hereby, whether any such indebtedness, obligations
and liabilities are now existing or hereafter arising, due or to become due,
absolute or contingent, or direct or indirect, constitute “Guaranteed
Obligations” under and as defined in the Credit Agreement and, subject to the
limitation set forth in Section 4.1 of the Credit Agreement, are guaranteed by
and entitled to the benefits of the Guaranty set forth in Article 4 of the
Credit Agreement. Each Guarantor hereby ratifies and confirms the terms and
provisions of such Guarantor’s Guaranty and agrees that all of such terms and
provisions remain in full force and effect.
4.    Confirmation of Security Interests. Each Loan Party (other than the
Special Guarantors) hereby confirms and agrees that all indebtedness,
obligations and liabilities of the Loan Parties under the Credit Agreement as
amended hereby, whether any such indebtedness, obligations and liabilities are
now existing or hereafter arising, due or to become due, absolute or contingent,
or direct or indirect, constitute “Secured Obligations” under and as defined in
the Credit Agreement and are secured by the Collateral and entitled to the
benefits of the grant of security interests pursuant to Article 5 of the Credit
Agreement. The Loan Parties (other than the Special Guarantors) hereby ratify
and confirm the terms and provisions of Article 5 of the Credit Agreement and
agree that, after giving effect to this Amendment, all of such terms and
provisions remain in full force and effect.
5.    No Default; Representations and Warranties, etc. The Loan Parties hereby
confirm that, after giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties contained in Article 6 of the Credit Agreement
and the other Loan Documents (A) that contain a materiality qualification are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and (B) that do not contain a materiality qualification are true
are true and correct in all material respects on and as of the date hereof as if
made on such date (except to the extent that such representations and warranties
expressly relate to an earlier date), and (ii) no Default or Event of Default
shall have occurred and be continuing. Each Loan Party hereby further represents
and warrants that (a) the execution, delivery and performance by such Loan Party
of this Amendment (i) have been duly authorized by all necessary action on the
part of such Loan Party, (ii) will not violate any applicable law or regulation
or the organizational documents of such Loan Party, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
on such Loan Party or any of its assets that will have a Material Adverse
Effect, and (iv) do not require any consent, waiver, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or any Person (other than the Agent and


3



--------------------------------------------------------------------------------






the Lenders) which has not been made or obtained; and (b) it has duly executed
and delivered this Amendment.
6.    Conditions to Effectiveness. This Amendment shall become effective upon
the receipt by the Agent of counterparts of this Amendment duly executed by each
of the parties hereto or written evidence reasonably satisfactory to the Agent
that each of the parties hereto has signed a counterpart of this Amendment.
7.    Miscellaneous.
(a)    Except to the extent specifically amended hereby, the Credit Agreement,
the Loan Documents and all related documents shall remain in full force and
effect. This Amendment shall constitute a Loan Document. Whenever the terms or
sections amended hereby shall be referred to in the Credit Agreement, Loan
Documents or such other documents (whether directly or by incorporation into
other defined terms), such defined terms shall be deemed to refer to those terms
or sections as amended by this Amendment.
(b)    This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart to
this Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.
(c)    This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
(d)    The Loan Parties agree to pay all reasonable expenses, including legal
fees and disbursements incurred by the Agent in connection with this Amendment
and the transactions contemplated hereby.


[Signature Pages Follow]








4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.


BORROWER


AMERESCO, INC.
By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President & Chief Financial Officer


GUARANTORS


AMERESCO ENERTECH, INC.
AMERESCO FEDERAL SOLUTIONS, INC.
AMERESCO PLANERGY HOUSING, INC.
AMERESCO QUANTUM, INC.
AMERESCO SELECT, INC.
AMERESCOSOLUTIONS, INC.
APPLIED ENERGY GROUP INC.
SIERRA ENERGY COMPANY
By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Treasurer
AMERESCO SOUTHWEST, INC.



By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President and Treasurer
E.THREE CUSTOM ENERGY SOLUTIONS, LLC,
By: Sierra Energy Company, its sole member




By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Treasurer


[Signature Page to Amendment No. 2 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------




AMERESCO ASSET SUSTAINABILITY GROUP LLC
AMERESCO CT LLC
AMERESCO DELAWARE ENERGY LLC
AMERESCO EVANSVILLE, LLC
AMERESCO HAWAII LLC
AMERESCO INTELLIGENT SYSTEMS, LLC
AMERESCO LFG HOLDINGS LLC
AMERESCO PALMETTO LLC
AMERESCO SOLAR, LLC
AMERESCO SOLAR NEWBURYPORT LLC
AMERESCO STAFFORD LLC
AMERESCO WOODLAND MEADOWS ROMULUS LLC
SELDERA LLC
SOLUTIONS HOLDINGS, LLC


By: Ameresco, Inc., its sole member




By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President & Chief Financial Officer
AMERESCO SOLAR – PRODUCTS LLC
AMERESCO SOLAR – SOLUTIONS LLC
AMERESCO SOLAR – TECHNOLOGIES LLC
By: Ameresco Solar LLC, its sole member
By: Ameresco, Inc., its sole member




By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President & Chief Financial Officer








[Signature Page to Amendment No. 2 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------





AGENT:


BANK OF AMERICA, N.A.




By: /s/ Darlene R DiGrazia                
Name:    Darlene R DiGrazia
Title:    Vice President




LENDERS:


BANK OF AMERICA, N.A.




By: /s/ John F. Lynch                    
Name:    John F. Lynch
Title:    Senior Vice President




WEBSTER BANK, N.A.




By: /s/ Ann M. Mead                
Name:    Ann M. Mead
Title:    Senior Vice President




